NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  RUAN JUNIOR HAMILTON, Appellant.

                             No. 1 CA-CR 15-0284
                              FILED 4-5-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-004881-001
                 The Honorable Danielle J. Viola, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Heath Law Firm PLLC, Phoenix
By Mark Heath
Counsel for Appellant
                           STATE v. HAMILTON
                            Decision of the Court



                      MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Margaret H. Downie joined.


G E M M I L L, Judge:

¶1            Ruan Junior Hamilton appeals from his convictions and
sentences for four drug-related offenses. Hamilton’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), stating that he has searched the record and found no
arguable question of law and requesting that this court examine the record
for reversible error. Hamilton was afforded the opportunity to file a pro se
supplemental brief but did not do so. See State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001). This court has jurisdiction under Article 6,
Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031 and 13-4033.

¶3            This case arises from a reverse sting operation conducted by
law enforcement officers from several agencies, in which Hamilton and
others attempted to purchase of a large quantity of marijuana. M.P., an
undercover detective for Tempe Police, first met with Kevin Ottar, who was
a co-defendant at trial. Hamilton and Ottar made arrangements for Ottar
to purchase a large quantity of marijuana from M.P. on October 17, 2010.
On that date, M.P. brought Ottar and Hamilton to a warehouse where they
inspected, separated, and selected several dozen bales of marijuana. The
men then went to a house in Phoenix where Hamilton brought in a suitcase
full of money. Hamilton removed the money from the suitcase and used it
to pay for the marijuana chosen earlier. Hamilton and others then
repackaged the purchased marijuana. M.P. and the other men also
discussed transporting the marijuana from Phoenix to Los Angeles, where
it would then be transported to Florida.




                                      2
                           STATE v. HAMILTON
                            Decision of the Court

¶4            The reverse sting operation ended with the arrest of
Hamilton, Ottar, and two other people. Hamilton was charged with four
separate counts including conspiracy to commit possession of marijuana for
sale; possession of marijuana for sale; money laundering in the second
degree; and possession of drug paraphernalia. Hamilton was found guilty
of conspiracy to commit possession of marijuana for sale, money
laundering, and possession of drug paraphernalia. Hamilton was also
found guilty of the lesser-included offense of attempted possession of
marijuana for sale. The court considered both aggravating and mitigating
circumstances, determined the mitigating factors outweighed the
aggravating factors, and imposed a mitigated sentence. Hamilton was
sentenced to incarceration for 3.5 years for conspiracy to commit possession
of marijuana for sale, 2.5 years for attempted possession, and 2.5 years for
money laundering, all to be served concurrently. Hamilton was also placed
on probation for 3 years for possession of drug paraphernalia. He was
given credit for 13 days of presentence incarceration for each count
requiring prison time.

                               DISCUSSION

¶5             Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, we find none. The
evidence presented supports the convictions and the sentences imposed fall
within the range permitted by law. The record reflects Hamilton received
a fair trial. He was represented by counsel at all stages of the proceedings
against him and was present at all critical stages. Furthermore, each of the
four charges against him is substantiated by the record. Audio recordings
were admitted that show Hamilton working with Ottar to facilitate the
purchase. Money was exchanged between Hamilton and M.P. for the
marijuana, and Hamilton assisted in repackaging the marijuana he had
“purchased.” The jury also determined the evidence did not support a
conviction for possession of marijuana, but instead found Hamilton guilty
of the lesser-included offense of attempted possession.

                               CONCLUSION

¶6            Because we find no reversible error, we affirm the convictions
and resulting sentences. After the filing of this decision, defense counsel’s
obligations pertaining to Hamilton’s representation in this appeal have
ended. Defense counsel need do no more than inform Hamilton of the
outcome of this appeal and his future options, unless, upon review, counsel
finds “an issue appropriate for submission” to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On


                                       3
                          STATE v. HAMILTON
                           Decision of the Court

the court’s own motion, Hamilton is granted 30 days (instead of 15) from
the date of this decision to proceed, if he wishes, with a pro se motion for
reconsideration. Alternatively, Hamilton has 30 days from the date of this
decision to proceed, if he wishes, with a pro se petition for review.




                                  :ama




                                     4